t c memo united_states tax_court alan brookes and carol brookes petitioners v commissioner of internal revenue respondent docket no filed date mansoor h ansari for petitioners elizabeth s mcbrearty for respondent memorandum findings_of_fact and opinion paris judge respondent determined deficiencies in petitioners’ federal_income_tax and sec_6662 accuracy-related_penalties as follows 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated deficiency dollar_figure big_number big_number year penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions the issues remaining for decision are whether petitioners’ s_corporation is entitled to deduct certain trade_or_business_expenses for and and petitioners are liable for sec_6662 accuracy-related_penalties for those years 2respondent determined in the notice_of_deficiency that payments to petitioners from brookes financial services inc brookes financial totaling dollar_figure in dollar_figure in and dollar_figure in were wages to petitioners brookes financial is petitioners’ wholly owned s_corporation respondent allowed brookes financial corresponding deductions for wages paid in and additionally the notice determined that amounts deducted by brookes financial for insurance expenses in and were fringe_benefits to petitioners the notice_of_deficiency included these amounts in petitioners’ wage income adding these fringe_benefits to the aforementioned payments the total positive adjustments to wages for and were dollar_figure dollar_figure and dollar_figure respectively petitioners did not contest these adjustments at trial or in their opening or answering briefs petitioners did not present any evidence relating to these adjustments consequently the court finds that petitioners have conceded all issues relating to these wage adjustments for and subject_to the findings of this opinion findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts and the first supplemental stipulation of facts are incorporated herein by this reference petitioners filed form sec_1040 u s individual_income_tax_return for and as married individuals filing jointly petitioners did not report any wage income on their form sec_1040 for those years throughout and petitioners each owned half of brookes financial an s_corporation incorporated since brookes financial filed forms 1120s u s income_tax return for an s_corporation for and brookes financial carried on two lines of business during and mr brookes’ business and financial consulting activities which included tax preparation services and mrs brookes’ art business during the years in issue mr brookes provided services to fledgling businesses including financial and marketing advice and preparation of tax returns for clients 3petitioners testified credibly that they ran both lines of business through brookes financial corporate records they provided support their testimony petitioners also claimed to have run a book publishing business of some kind through brookes financial but they have not provided any evidence to substantiate any expenses or other tax items related to a book publishing business see infra note mrs brookes is an artist she holds bachelor’s and master’s degrees in fine arts and has taught art at several colleges mrs brookes designed promotional materials for some of mr brookes’ clients she also created mixed media wall sculptures using sculpting epoxy paint and industrial materials including nails and bolts ropes and similar items mrs brookes offered these productions for sale at various venues and out of her own studio brookes financial rented an art studio throughout and which mrs brookes used for her art business during the years in issue mrs brookes also displayed some of her art through viridian artists inc and brookes financial paid the gallery fees--dollar_figure dollar_figure and dollar_figure in and respectively petitioners traveled extensively--both domestically and internationally--in and brookes financial claimed a deduction for travel_expenses for each of those years brookes financial also had a medical reimbursement plan in place that agreed to reimburse up to dollar_figure of qualifying medical_expenses incurred by employees and their dependents the plan does not provide any adjustment of the dollar_figure amount for inflation mrs brookes has severe scoliosis and she requires massage therapy as part of her treatment brookes financial made payments to a massage therapist totaling dollar_figure in and exceeding dollar_figure in both and on date respondent issued a notice_of_deficiency to petitioners for and disallowing deductions for certain trade_or_business_expenses claimed by brookes financial and determining that petitioners were liable for accuracy-related_penalties for the years in issue on date while residing in illinois petitioners timely filed a petition opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact i trade_or_business_expenses sec_162 allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 personal_living_and_family_expenses are generally not deductible sec_262 deductions are a matter of legislative grace taxpayers bear the burden of substantiating their claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs a miscellaneous expenses the court notes that petitioners’ exhibits provide little help explaining or supporting their deductions petitioners provided corporate profit lo sec_4the issue in this case is whether petitioners adequately substantiated that the deductions brookes financial claimed were for ordinary and necessary expenses paid during the taxable years in issue in connection with brookes financial’s trades_or_businesses neither the notice_of_deficiency nor respondent’s answer challenged brookes financial’s art business under sec_183 as not for profit respondent confirmed during the pretrial conference that petitioners’ deductions were not being challenged under sec_183 but instead were being challenged under sec_162 and sec_262 the court did not ask the parties to address sec_183 respondent’s briefs did not address sec_183 and yet the principal issue addressed by petitioners’ counsel in the argument sections of his opening and answering briefs was whether sec_183 should apply to petitioners’ case petitioners provided little meaningful guidance for the resolution of the actual continued statement s for and and a cash_flow statement for but these documents merely list total expenses in various categories petitioners also provided itemized lists of expenses for each year but the itemized lists are generally not supported by receipts or other documentation demonstrating that the expenses were actually paid or that the expenses had a business_purpose the amounts in the itemized lists are generally lower than those appearing on the profit and loss or cashflow statements and lower than the amounts that appear on brookes financial’s returns numerous discrepancies between the itemized lists the profit and loss or cashflow statements and the deductions claimed on brookes financial’s returns are not explained anywhere in the record petitioners also provided credit card statements for personal credit cards with handwritten notes in the margins indicating that certain expenses were business_expenses petitioner sec_4 continued issue in this case--whether petitioners have adequately substantiated the expenses underlying the deductions claimed by brookes financial 5the handwritten notes in the margins of the credit card statements are terse for example bus med art trav auto and promo petitioners provided no testimony or other documentation such as accompanying receipts to support deductions for the expenses listed on their credit card statements with one exception--as the court will discuss below petitioners provided supporting documentation and testimony relating to credit card purchases of supplies for the art business the descriptions of credit card purchases on the credit card statements are too vague for the court to determine whether there was a business continued have not provided any meaningful explanation of how all these various documents fit together as substantiation for their deductions the court will nevertheless review petitioners’ poorly organized evidence and proceed to the merits of the case after carefully reviewing the entire record the court finds that either no or inadequate evidence was provided to substantiate expenses petitioners deducted for and for purchases - cost_of_goods_sold bank charges legal and professional fees maintenance net_operating_loss office continued purpose for any of the credit card purchases for example expense descriptions include walgreens shell oil and at t data --any of these expenses could have been personal to petitioners because no other evidence corroborates or even explains these expenses the court finds that no deductions are allowed for expenses listed on their personal credit card statements other than the deductions the court allows below for purchases of art supplies 6respondent contends that the amount of purchases - cost_of_goods_sold disallowed for consisted of payments for personal condo assessments and that the amount of purchases - cost_of_goods_sold disallowed for consisted of payments to purchase gold bullion or was entirely unsubstantiated petitioners did not respond to these arguments 7respondent determined that the charges disallowed either were unsubstantiated or were for a personal line of credit petitioners did not argue otherwise 8respondent determined that legal and professional fees consisted of investment fees and a payment to petitioners’ condo association petitioners did continued expenses shareholder distribution k-1 organizational_expenses reimbursed expenses storage telephone and utilities beyond what respondent allowed therefore the court sustains respondent’s determinations with regard to these deductions the court may estimate the amounts of certain deductible expenses under the so-called cohan_rule see 39_f2d_540 2d cir see also 877_f2d_624 7th cir aff’g tcmemo_1987_295 while it is true that a court should allow the taxpayer some deductions if the taxpayer proves he is entitled to the deduction but cannot establish the full amount claimed 829_f2d_828 9th cir aff’g tcmemo_1986_223 the cohan_rule does not ‘require that continued not respond to this argument 9the court will recharacterize a portion of the reported office expenses for as fees which will be discussed infra p the disallowance of the deductions for the remaining office expenses is sustained 10respondent disallowed the deductions claimed for telephone and utilities expenses because some of them appear to be personal expenses and petitioners failed to provide any information regarding the allocation of these expenses between business and personal because petitioners have likewise failed to provide the court with any evidence regarding allocation of these expenses between business and personal the court sustains respondent’s determination regarding the deductions for telephone and utilities expenses such latitude be employed’ 939_f2d_874 9th cir quoting 245_f2d_559 5th cir aff’g in part rev’g in part tcmemo_1989_390 t o qualify for the estimation treatment under cohan the taxpayer must establish that he is entitled to some deduction id citing edelson v commissioner f 2d pincite as cohan v commissioner f 2d pincite puts it absolute certainty in such matters is usually impossible and is not necessary but a court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making the court has sustained respondent’s determination with regard to these deductions because petitioners have failed to offer any evidence that certain expenses were in fact paid and because petitioners’ lack of receipts confusing and inconsistent accounting techniques and vague testimony leave the court with no reasonable means of differentiating or estimating which of the reported expenses brookes financial paid as ordinary and necessary business_expenses after a thorough review of the record the court concludes that there is no basis for allowing an estimated amount of the aforementioned deductions in addition to the amounts respondent already allowed b expenses subject_to sec_274 sec_274 imposes more rigorous substantiation requirements for certain expenses including those pertaining to travel meals and entertainment and passenger automobiles petitioners’ travel meals and entertainment auto and repairs expenses are all subject_to the heightened substantiation requirements of sec_274dollar_figure to satisfy the requirements of sec_274 the taxpayer must prove with specificity the amount time place and business_purpose of the expense for entertainment_expenses the business relationship of the person or persons entertained must also be proved sec_1_274-5t and temporary income_tax regs fed reg date the taxpayer also generally must maintain adequate_records or documentary_evidence corroborating the taxpayer’s own statement which in combination is sufficient to establish each element of an expenditure or use id para c fed reg adequate_records generally consist of an account book a diary a log a statement of 11brookes financial claimed a deduction of dollar_figure for repairs for as respondent points out there is an expense of dollar_figure listed in brookes financial’ sec_2011 credit card expense report which is labeled auto the court has reviewed the cashflow credit card expense and register reports petitioners provided for there is no other expense in that amount the court concludes that the repairs expense was a passenger_automobile expense expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence id para c a taxpayer lacking a contemporaneous log is generally expected to maintain a record created as near in time as possible to the particular expenditure or business use including the elements outlined above supported by corroborative documentary_evidence that carries with it a high degree of probative value id para c expenses subject_to sec_274 must be substantiated they cannot be estimated see 50_tc_823 aff’d 412_f2d_201 2d cir deduction for travel_expenses to deduct travel_expenses a taxpayer must substantiate with adequate_records or by sufficient evidence corroborating his own statement the a mount of each separate expenditure for traveling away from home except that the daily cost of the traveler’s own breakfast lunch and dinner and of expenditures incidental to such travel may be aggregated if set forth in reasonable categories such as for meals for gasoline and oil and for taxi fares d ates of departure and return for each trip away from home and number of days away from home spent on business d estinations or locality of travel described by name of city or town or other similar designation and the b usiness reason for travel or nature of the business benefit derived or expected to be derived as a result of travel sec_274 sec_1_274-5t c temporary income_tax regs supra petitioners have utterly failed to substantiate their deductions for travel expensesdollar_figure petitioners did not provide contemporaneous or near contemporaneous logs for any of their travel nor did they articulate with specificity the business reasons for each of their travel_expenses mr brooke sec_12petitioners claim to have taken three or four business trips in each year in issue mr brookes testified that they traveled each year to their corporate annual meeting at wisconsin dells to discuss for a week or more how the past year went and how the future events are and to elect corporate officers petitioners provided minutes of annual meeting for each of the years in issue but the minutes merely list a single date and time for the meeting april pincite p m in all three years with no additional detail other than notes that mr and mrs brookes were elected as officers of the corporation and brookes financial would continue to rent an art studio in they also resolved to find a new office space to rent the court finds that mr brookes’ testimony with respect to the wisconsin dells trips and the minutes of annual meeting documents is not credible because the minutes list a single date and time and only two items of business even though the meeting supposedly went on for several days petitioners also claim to have traveled to new york city for the annual meeting of viridian artists inc an art gallery through which some of mrs brookes’ art was displayed in each of the years in issue petitioners also claim to have traveled to hawaii in to help a client establish an advertising business do research related to mrs brookes’ art business and research a travel book on which mr brookes was working petitioners claim to have made similar art and book research trips to panama in and to southeast asia in finally they claim to have made trips to santa fe new mexico and san francisco california for the purpose of displaying and selling mrs brookes’ artwork though the record does not reflect any art sales related to these trips testified in a vague and general way that some amount of business-related activity occurred on each of the various trips he and his wife took together but he admitted for example that a principal purpose of his annual trip to the wisconsin dells was to rest and unwind after tax season petitioners submitted a travel log for each year in issue but these logs are wholly insufficient to substantiate petitioners’ travel_expenses the logs are not contemporaneous and do not detail amounts of separate expenditures or even set forth expenses in appropriate categories the dates of departure and return are not clearly set out and there is no differentiation of business from personal expenses even though some of the expenses are clearly personal consequently the court sustains respondent’s determination to disallow the deductions for travel_expenses deduction for meals and expenses the court has reviewed the entire record and has found no evidence substantiating the deduction for meals and expenses claimed for consequently the court finds that this deduction was properly disallowed deductions related to a passenger_automobile to support a deduction for expenses related to the use of a passenger_automobile a taxpayer must substantiate with adequate_records or by sufficient evidence corroborating his own statement the amount of each separate expenditure with respect to the passenger_automobile the amount of each business investment use based on the appropriate measure ie mileage for automobiles and the total use of the passenger_automobile for the taxable_period the d ate of the expenditure or use with respect to the passenger_automobile and the business_purpose for an expenditure or use with respect to the passenger_automobile sec_274 sec_280f sec_1 5t b and c temporary income_tax regs supra alternatively a taxpayer may calculate his deductible passenger_automobile expenses by multiplying his business miles by the standard mileage rate for the year and then adding allowable tolls and parking fees under this alternate method however the taxpayer is not relieved of the requirement to substantiate the amount of each business use ie the business mileage or the time and business_purpose of each use sec_1_274-5 income_tax regs consequently substantiation of miles and business_purpose is a prerequisite to claiming a deduction for mileage whether petitioners meant to claim their actual automobile expenses or meant to use the alternative standard mileage rate method for petitioners provided no evidence to substantiate business_purpose or miles driven consequently they have failed to substantiate their deductions for auto and repairs dollar_figure c deductions related to the art business respondent disallowed all or some of the deductions claimed for advertising rents fees and supplies expenses due to his determination that the art business was not run through brookes financial and that therefore it was inappropriate for brookes financial to claim deductions for that line_of_business the court has found however that the art business was run through brookes financial consequently the aforementioned deductions will be allowed in the following amounts as explained more fully below item advertising rents fees supplies dollar_figure big_number big_number big_number -0- dollar_figure big_number big_number dollar_figure big_number big_number big_number respondent allowed deductions for advertising expenses related to mr brookes’ financial services business of dollar_figure and dollar_figure for and 13it is not entirely clear from the record but it also appears that brookes financial improperly claimed deductions for both actual expenses and standard mileage rate expenses respectively petitioners have not met their burden_of_proof to support any additional deduction for for advertising expenses related to the art business because there was too little evidence to support a business_purpose for those expenses petitioners provided several receipts labeled promo and a credit card statement for some entries of which have also been labeled promo but the descriptions of what was purchased are too vague and general for the court to determine whether these purchases might have been used in the art business on the other hand petitioners have met their burden to substantiate the full dollar_figure deduction they claimed for advertising for petitioners provided receipts showing information sufficient to determine the date of purchase amount_paid and business_purpose for the expenses underlying the advertising deduction they claimed for respondent allowed deductions for rent paid for the office mr brookes used for his financial services business of dollar_figure dollar_figure and dollar_figure for and respectively the documentation provided to substantiate rent paid for the art studio is inconsistent but after reviewing petitioners’ testimony as a whole in conjunction with the documents provided the court is satisfied that brookes financial did rent an art studio throughout and petitioners failed to properly substantiate rent paid in that they did not provide adequate proof of payment but it is clear from the record that brookes financial paid rent of at least dollar_figure per month throughout and therefore the court will allow added deductions of dollar_figure per year for estimated rent paid for total rents deductions of dollar_figure dollar_figure and dollar_figure for and respectively see 39_f2d_540 during the years in issue mrs brookes displayed some of her art through viridian artists inc and brookes financial paid gallery fees of dollar_figure dollar_figure and dollar_figure in and respectively the court allows deductions in these amountsdollar_figure brookes financial claimed deductions for supplies used in the financial and art businesses respondent allowed deductions of dollar_figure for zero for and dollar_figure for for supplies related to the financial business the court has carefully reviewed the receipts petitioners provided that relate to the art business several receipts are illegible or list a date of payment outside of the years in issue several merely show an unpaid balance rather than an amount_paid some receipts do not adequately describe what was purchased the court is satisfied however that petitioners have provided sufficient information for the court to estimate art 14brookes financial reported these fees for under the heading office expenses the court now recharacterizes these expenses as fees for the sake of consistency across all three years in issue see supra note supplies expenses in addition to what respondent allowed of at least dollar_figure dollar_figure and dollar_figure for and respectively altogether therefore the court allows total supplies deductions of dollar_figure for dollar_figure for and dollar_figure for d deductions related to health expenses brookes financial claimed deductions for cost of labor - cost_of_goods_sold and for benefits respondent disallowed portions of the deductions for cost of labor and all of the deductions for benefits for lack of substantiation or because both deductions appear to have been for brookes financial’s reimbursement of various personal medical_expenses the amounts claimed by brookes financial as well as the amounts respondent has allowed are year cost of labor claimed allowed dollar_figure dollar_figure big_number big_number big_number big_number benefits claimed allowed dollar_figure big_number big_number -0- -0- -0- petitioners’ only argument against these adjustments is that brookes financial is entitled to deduct amounts paid for massage therapy for mrs brookes brookes financial had a medical reimbursement plan in place under which it agreed to reimburse up to dollar_figure of qualifying medical_expenses incurred by employees and dependents of employees mrs brookes has severe scoliosis mrs brookes testified credibly regarding her scoliosis and petitioners also provided a note from her doctor describing the treatment recommended for her which includes deep tissue massage therapy respondent has not challenged the validity of the plan or that brookes financial made certain payments in relation to a massage therapist’s treatment of mrs brookes the payments totaled dollar_figure in and exceeded dollar_figure in both and neither has respondent argued that brookes financial paid amounts that were otherwise reimbursed by petitioners’ health insurance or that the medical_expenses reimbursed did not qualify for reimbursement or deduction as appropriate medical_expenses the sole issue at trial was whether the dollar_figure limitation in the plan should be adjusted for inflation because the plan contains no clause providing for adjustments for inflation no adjustment for inflation is permitted therefore in addition to what respondent has already allowed brookes financial is entitled to deduct dollar_figure for dollar_figure for and dollar_figure for otherwise respondent’s adjustments are sustained because petitioners failed to substantiate any further expenses and also failed to articulate any reason further medical_expenses would be deductible by brookes financial ii accuracy-related_penalties respondent determined that petitioners were liable for accuracy-related_penalties for either disregard of rules or regulations or substantial understatements of income_tax for the years in issuedollar_figure sec_6662 and b imposes an accuracy-related_penalty of of the portion of an underpayment attributable to any one of various factors including n egligence or disregard of rules or regulations and any substantial_understatement_of_income_tax respondent has the burden of production with respect to the penalties see sec_7491 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and ‘disregard’ of rules or regulations includes any careless reckless or intentional disregard sec_6662 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir aff’g 79_tc_714 a taxpayer is required to substantiate expenses underlying claimed deductions by keeping and producing record sec_15respondent’s determination of accuracy-related_penalties in the notice_of_deficiency includes the factors s ubstantial valuation misstatement overstatement and t ransaction lacking economic_substance as possible reasons for the penalties neither of which is in issue here sufficient to enable the commissioner to determine the correct_tax liability sec_6001 indopco inc v commissioner u s pincite sec_1_6001-1 e income_tax regs insofar as the court has sustained respondent’s disallowance of deductions the court has done so because petitioners did not produce records sufficient to substantiate their deductions respondent has therefore met his burden of production to show that petitioners were negligent and disregarded the applicable rules or regulationsdollar_figure a penalty under sec_6662 does not apply to any portion of an underpayment_of_tax if there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 petitioners bear the burden of proving reasonable_cause and good_faith see 116_tc_438 petitioners do not contend-- 16although only one accuracy-related_penalty may be applied to any given portion of an underpayment see sec_1_6662-2 income_tax regs if computations under rule show that petitioners have substantially understated their income_tax for any year in issue respondent has also met his burden of production for that factor nor does the record demonstrate--that they had reasonable_cause or acted in good_faith with respect to the portions of the underpayments sustained abovedollar_figure therefore petitioners are liable for accuracy-related_penalties for the years in issue the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule 17the court notes that mr brookes prepares tax returns for his clients see supra p
